Judgment in favor of plaintiff in this action to recover under two burglary insurance policies issued by defendants unanimously reversed, on the law and on the facts, and a new trial ordered, with $50 costs and disbursements to abide the event. The verdict is against the weight of the evidence on both the issues of liability and damages. Also, the record is silent as to who was the person or persons who first opened plaintiff’s premises on the morning following the alleged “ burglary ” and what they found. Concur—Stevens, J. P., Steuer, Capozzoli, McNally and Witmer, JJ.